Citation Nr: 0506911	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-28 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

 Appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
June 1980.  The veteran dies in June 1993.  The appellant is 
the custodian of the veteran's children

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  

This case was previously before the Board and in January 2001 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

At the time of the veteran's death he had perfected an appeal 
for an increased rating for the residuals of a fracture of 
the left ankle.  He also apparently filed a claim for 
paragraph 29 benefits based on hospitalization from September 
1 to October 15, 1991 (please see deferred rating decision 
dated on July 28, 1992).  In March1993 he submitted a claim 
for service connection for hepatitis and his annual clothing 
allowance.  These claims were pending at the time of his 
death.  The appellant's application for death benefits, VA 
form21-534 received in July 1993, is also a claim for accrued 
benefits.  The issue of entitlement to accrued benefits is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on June [redacted], 1993.  He was 41 years of age.  The cause of 
death listed on the certificate is adult respiratory distress 
syndrome, due to, or as a consequence of acute myelogenous 
leukemia, due to, or as a consequence of, sepsis.

2.  At the time of death, service connection was in effect 
for schizophrenia, rated 100 percent disabling; residuals of 
a left ankle fracture rated 20 percent disabling; and left 
foot and ankle peripheral sensory deficit, rated 
noncompensably disabling.  The combined rating for these 
disabilities was 100 percent, effective from October 16, 
1991.  

3.  The adult respiratory distress syndrome, acute 
myelogenous leukemia and sepsis implicated in the veteran's 
death are not of service origin and are not causally related 
to his service-connected disabilities, to include any 
associated medications.

4.  A service-connected disability was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Adult respiratory distress syndrome, acute myelogenous 
leukemia, and sepsis were not incurred in or aggravated by 
military service nor may leukemia be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2004)


2.  Adult respiratory distress syndrome, acute myelogenous 
leukemia, and sepsis were not proximately due to or the 
result of a service connected disability or injury.  
38 C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  The appellant was provided 
a copy of the rating decision noted above, an August 1995 
statement of the case and a supplemental statement of the 
case dated in April 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a September 2001 letter, the RO specifically 
informed the appellant of the information and evidence needed 
from her to substantiate her claim, evidence already 
submitted and/or obtained in her behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claim.  Most notably VA inpatient and 
outpatient treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with the veteran's claims file.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  

The Board notes that the September 2001 VCAA letter was 
mailed to the appellant subsequent to the appealed rating 
decision in violation of the VCAA and the appellant was not 
specifically informed to furnish copies of any pertinent 
evidence in her possession pertinent to her claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's death certificate shows that the veteran died 
in June 1993 while hospitalized at a VA medical facility.  He 
was 41 years of age at the time of death.  The cause of death 
was noted to be acute respiratory distress syndrome due to or 
as a consequence of acute myelogenous leukemia due to or as a 
consequence of sepsis.  There was no autopsy.

At the time of death, service connection was in effect for 
schizophrenia, rated 100 percent disabling; residuals of a 
left ankle fracture rated 20 percent disabling; and left foot 
and ankle peripheral sensory deficit, rated noncompensably 
disabling.  The combined rating for these disabilities was 
100 percent, effective from October 16, 1991.  

Service medical records for the veteran's service are 
negative for any complaints and/or findings of respiratory 
disease, leukemia or sepsis.  

The Board observes that there is a voluminous amount of 
evidence contained within the veteran's claims folders.  The 
majority of this evidence consists of VA treatment records 
showing hospitalization as well as evaluation and treatment 
provided to the veteran primarily for his psychiatric 
disability subsequent to service.  The more salient reports 
with regard to the claim being considered in this decision 
and the contentions advanced by the appellant are discussed 
below.

A VA progress note dated on December 12, 1980 records that 
the veteran presented with an anxious appearance and a 
reported history of a fracture of the left ankle and a renal 
condition diagnosed at a private medical facility.  He stated 
that he felt calmer when using Etrafon and Dalmane.  The 
veteran was noted to be able to communicate after a while.  
He refused hospitalization.  He was provided a follow-up 
appointment at the mental health clinic.  He was also 
prescribed Haldol, Etrafon, and Dalmane.  On December 18, 
1980, the veteran presented to a VA mental health clinic and 
was interviewed by a VA social worker.  The veteran was noted 
to be depressed and in need of psychiatric evaluation.  A 
referral to a VA psychiatrist was made.  A progress note 
dated on December 18, 1980 also records that the veteran was 
advised to try Mellaril and that this prescription was issued 
to the veteran's wife.

The veteran was hospitalized at a VA medical center beginning 
in January 1989 due to auditory hallucinations of voices 
telling him to kill himself.  The veteran was noted on 
objective examination to be unresponsive to questioning due 
to severe sedation.  He was observed to be very anxious and 
to admit to frequent suicidal ideations.  He was treated with 
Thorazine and was discharged in February 1989 in an improved 
condition.  His axis I discharge diagnoses were chronic 
schizophrenia in acute exacerbation and suicidal attempt by 
overdose of Mellaril.

In November 1991 the veteran was brought into a VA emergency 
room by his brother, who reported that the veteran took 30 
Haldol by mouth due to personal problems.  The veteran's 
spouse reported that the veteran had taken only a few Haldol.  
Suicidal ideation and improper ingestion of Haldol were the 
diagnoses.  The veteran's examiner stated that the veteran's 
medications were counted and seemed complete.

The veteran was provided a VA psychological consultation in 
October 1992 in connection with a period of VA 
hospitalization.  It was noted that the veteran had a long 
history of psychiatric hospitalizations for delusional 
thinking and repeated suicide attempts.  It was noted that he 
has been treated for many years with Haldol but that this has 
been medically discontinued the week prior to an earlier VA 
hospitalization in September 1992 for suspicion of toxicity.  
Following diagnostic testing consistent with a diagnosis of 
schizophrenia, it was recommended that the veteran continue 
treatment with neuroleptic medication for his psychosis.

The veteran was hospitalized by VA beginning in March 1993 
for vague suicidal and homicidal ideation.  It was noted that 
he had been hospitalized three times during the last year for 
his history of mental illness.  On admission the veteran was 
accompanied by his father who was unable to give any 
information with respect to the veteran's current 
medications.  The veteran was noted to have a medical history 
of liver disease with hepatitis, chronic active liver 
cirrhosis, and esophageal varices in addition to a history of 
a leg fracture during service.  During the veteran's hospital 
course, he was placed on increasing doses of Haldol.  An 
infectious disease consultation was requested for possible 
immuno-suppression, as the veteran's white blood count was 
noted to be essentially extremely abnormal.  A consultation 
was obtained from hematology/oncology.  It was believe that 
the veteran was suffering from a lymphoproliferative 
disorder.  The veteran's medications were adjusted and he was 
found to function appropriately on Hadol 2 mg PO b.i.d., and 
5 mg q.h.s; Symmetrel, 100 mg. PO b.i.d.; and Cogentin, 0.5 
mg. PO b.i.d.  At discharge, it was reported that hematology 
consultants did not see that any chemotherapy agents were 
currently indicated.  It was added that they would follow the 
veteran in the long term, and if he developed leukemia they 
would treat him appropriately.

Beginning in May 1993, the veteran was hospitalized by VA 
after he was found by a VA outpatient treatment clinic 
complete blood count to be markedly pancytopenic.  It was 
noted that an April 1993 bone marrow biopsy had revealed mild 
dysplasia with refractory anemia and excess blasts.  The 
veteran was transfused with random donor platelets.  A PIC 
panel was obtained and was found to be negative, ruling out 
early sepsis.  Elevated PT noted during the veteran's 
hospitalization was felt to be due to his history of 
persistent hepatitis B.  The veteran was discharged in early 
June 1993 in a stable condition.  It was noted at discharge 
that hematology had agreed to follow the veteran in their 
clinic with the plan of transfusions as required for profound 
thrombocytopenia.  It was further noted that the veteran's 
overall prognosis was considered to be poor.

In mid June 1993 VA rehospitalized the veteran for 
pancytopenia and neutropenic fevers.  Following admission, he 
developed acute onset of shortness of breath and was 
subsequently placed on mechanical ventilation secondary to 
increasing respiratory insufficiency.  A chest x-ray at that 
time was felt to be most consistent with congestive heart 
failure versus adult respiratory distress syndrome.  A bone 
narrow biopsy was performed to evaluate for possible 
transformation into leukemia.  Results of this biopsy were 
pending at the time of the veteran's death but results of the 
aspirate showed high percentage of blasts consistent with a 
diagnosis of acute myelogenous leukemia.  

The veteran's respiratory status after several days on 100 
percent FI02 became more consistent with an adult respiratory 
distress syndrome.  It was determined that the veteran would 
not be a candidate for bone marrow transplant secondary to 
his overall poor medical status and history of schizophrenia 
and chronic persistent hepatitis B.  The veteran's family was 
informed that the veteran's outlook was grim, whether he was 
able to survive this acute episode or not.  It was their 
decision to discontinue aggressive measures and allow the 
veteran's condition to take a natural course.  The veteran 
was extubated and subsequently expired shortly thereafter.  
Refractory anemia with excess blasts transformed into acute 
myelogenous leukemia, respiratory failure secondary to adult 
respiratory distress syndrome, pancytopenia, neutropenic 
fevers, history of chronic persistent hepatitis, and history 
of chronic schizophrenia were the terminal diagnoses.

The appellant testified in support of the claim at a personal 
hearing before a hearing officer at the RO in October 1998.  
The appellant stated that the veteran neither drank or smoke 
and did not use drugs.  The veteran's daughter testified that 
she had never observed her father drinking liquor or smoking.   

The veteran's claims file was reviewed by a VA physician in 
February 2003 for the purpose of determining if medications 
prescribed by VA were implicated in the veteran's death.  The 
reviewing physician stated that the evidence in the veteran's 
claims file clearly establishes that the veteran's immediate 
cause of death was due to adult respiratory distress syndrome 
and sepsis as due to an underlying malignancy of the hemic 
system identified by bone marrow biopsy as acute mylogenous 
leukemia.  He noted that a lymphoproliferative disorder was 
first diagnosed during VA hospitalization beginning in March 
1993.  He noted that the veteran's combined disabilities, 
especially the chronic persistent hepatitis B made him a poor 
candidate for bone marrow transplant.  He further noted that 
the veteran's myelodysplastic disorder transformed into acute 
myelogenous leukemia as confirmed during his terminal 
hospitalization in June 1993.

Accompanying this opinion was an extract from the 20th 
edition of CECIL'S TEXTBOOK OF MEDICINE, concerning the 
etiologies of acute leukemia.  The extract does not show any 
relationship between the veteran's service connected 
disorders and associated medications, and the cause of the 
veteran's death.   

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. § 1131. 

Service connection may also be granted for certain chronic 
diseases, such as leukemia, if manifested to a compensable 
degree within one year following service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
i.e acute myelogenous leukemia, which was manifested to a 
degree of 10 percent disabling within one year following the 
veteran's retirement from active duty. 38 U.S.C.A. § 1101, 
1112, 1113, 11131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed. 38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(3), (4) (2003);  
Lathan v. Brown, 7 Vet. App. 359 (1995).

A layperson is competent to describe symptoms observed, but 
is not competent to offer evidence, which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Where the determinative issue involves medical 
causation, as here, the appellant is not qualified to make 
assertions in this area as she lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19, 21 
(1991); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The service medical records do not reveal the presence of 
leukemia, adult respiratory distress syndrome, and/or sepsis.  
The first clinical evidence of these disorders was many years 
after service and too remote in time from service to 
attribute to service.  Furthermore, there is no medical 
evidence of record which shows a relationship between these 
disorders and the veteran's military service or his service 
connected disabilities or medication prescribed for these 
disorders.  

A VA physician in February 2003 indicated that the veteran's 
death resulted from complication of acute myelogenous 
leukemia diagnosed in 1993, more than a decade following the 
veteran's service.  Objective medical evidence to the 
contrary, to include evidence supporting the appellant's 
contention that the 
veteran's death is related to medications prescribed by VA, 
has not been presented. 

The evidence indicates that the veteran's fatal leukemia 
disorder and related complications were overwhelming and do 
not show that a disability or disease of service origin 
caused, hastened, or materially and substantially contributed 
to the veteran's death.  

As the evidence shows that a service-connected disability or 
associated medications did not cause or contribute to the 
veteran's death, there is no basis for service connection for 
the cause of the veteran's death.  The preponderance of the 
evidence is against the appellant's claim.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   Accordingly, service connection for 
the cause of the veteran's death is not warranted.  
       
    
ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


